         Case 1:20-cv-00195-CRC Document 55 Filed 04/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 WIRTGEN AMERICA, INC.,

                        Plaintiff,

                        v.                          Case No. 20-cv-195 (CRC)

 UNITED STATES, et al.,

                        Defendants.

                                             ORDER

       This case is on remand from the D.C. Circuit. This Court previously dismissed Plaintiff

Wirtgen America, Inc.’s Complaint for lack of jurisdiction. Wirtgen appealed that ruling, but

while the appeal was pending, the U.S. International Trade Commission modified the Exclusion

Order underlying the dispute. The D.C. Circuit found that the modification mooted the case,

dismissed the appeal, and instructed this Court to consider whether its Order dated March 11,

2020 should be vacated. Order, Wirtgen Am., Inc. v. United States, No. 20-5064 (D.C. Cir. Jan.

12, 2021).

       On remand, the parties have filed responses addressing whether the March 2020 Order

and the accompanying Memorandum Opinion should be vacated. After carefully considering

these submissions, the Court finds that Wirtgen was deprived of an opportunity for appellate

review of the judgment because circumstances outside its control rendered the case moot.

Therefore, under Supreme Court and D.C. Circuit precedent, it is appropriate to vacate the

judgment to prevent any future adverse effect it might have on Wirtgen’s rights. See U.S.

Bancorp. Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 25 (1994) (“A party who seeks review

of the merits of an adverse ruling, but is frustrated by the vagaries of circumstance, ought not in

fairness be forced to acquiesce in the judgment.”); Am. Fam. Life Assurance Co. of Columbus v.
         Case 1:20-cv-00195-CRC Document 55 Filed 04/06/21 Page 2 of 2




FCC, 129 F.3d 625, 631 (D.C. Cir. 1997) (“It may . . . be ‘speculative’ whether leaving the Order

standing could cause some residual harm, but vacating the Order puts the speculation to rest.”).

       Accordingly, it is hereby

       ORDERED that the Court’s [43] Order and [44] Memorandum Opinion are VACATED.

       SO ORDERED.




                                                            CHRISTOPHER R. COOPER
                                                            United States District Judge

Date: April 6, 2021




                                                2
